Citation Nr: 9914559	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is currently manifested by absent ankle jerks, and complaints 
of pain on lumbar spine motion, productive of no more than 
severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for degenerative disc 
disease of the lumbar spine, is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim for an increased evaluation for degenerative 
disc disease of the lumbar spine and that no further 
assistance to the veteran with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§  4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for degenerative disc disease of L5-S1 was 
granted by the rating decision on appeal, dated in August 
1994, and a 10 percent rating under diagnostic code 5293 was 
therein assigned.  That rating was eventually raised to a 40 
percent evaluation by the RO in an October 1998 rating 
decision.  The 40 percent evaluation was made effective the 
day after the veteran's separation from service.

The veteran was examined soon after separation from active 
duty in May 1993.  A VA rheumatology consultation resulted in 
a diagnosis of early degenerative disc disease of L5-S1with 
posterior osteophytes.  At that time, the veteran reported 
the pain was constant, interfered with his sleep, and was not 
relieved by NSAID.  VA orthopedic examination conducted the 
same day resulted in diagnoses which included diffuse chronic 
aching muscles and joints.  He presented with complaints of 
diffuse and non-radiating back pain and a history of a 
herniated nucleus pulposus at L5-S1.  The veteran reported he 
did not take medication, and indicated he walked without 
assistance.  He complained of morning pain and stiffness.  
Limitation of back motion was demonstrated.  On VA general 
medical examination, the same day, it was noted the veteran 
had pain on flexion and extension of the lumbar spine.

VA Medical Center records show that the veteran was followed 
between September and December 1994 for back pain.  Those 
records reveal that the veteran was receiving physical 
therapy for his back which was thought to be helpful.  He was 
urged to transition to a less strenuous job and surgery was 
thought to be of utility.  

On VA examination in August 1995, the veteran complained of 
pain and spasm affecting the entire spine as well as an 
aching feeling in the arms and legs with no associated 
tingling or numbness.  Objective findings included limitation 
of spine range of motion with flexion limited to 2 feet off 
the ground, backward extension to 10 to 20 degrees, and 
limited side bending.  The veteran exhibited positive 
Waddle's signs and the motor examination of the lower 
extremities was normal.  The examiner's diagnoses included 
chronic back strain/sprain with a poor prognosis.

VA physical therapy reports are also associated with the 
claims file.  An August 1994 entry reveals that the veteran 
had been seen in physical therapy a total of 5 times since 
evaluation in July 1994.  The assessment was that the 
veteran's back pain had decreased and that all physical 
therapy goals had been meet.  The veteran was to continue 
therapy through a home exercise program.

In April 1998, the Board remanded the veteran case for 
further examination of his back in compliance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and in order to obtain any 
further available treatment records.  In July 1998, the 
veteran underwent VA spinal examination and in the resulting 
report the examiner stated that the veteran was unemployed 
after recently working in a desk job.  The veteran reported 
that he could not sit for prolonged periods, having to arise 
and walk every 20 minutes due to back spasms.  He was not on 
medication.  He reported that he believed his last treatment 
for back and hip pains occurred at least 9 months earlier at 
a VA Medical Center.  He complained of radiating pain to his 
right knee, front thigh, and right groin; he also stated that 
he suffered a burning ache in the upper lumbar area.  
Objective examination revealed a normal lumbar lordosis upon 
standing, and voluntary muscle tightness with motion 
throughout the area.  Lumbar spine lateral bending was 20 
degrees in each direction, and lumbar extension was 20 
degrees without evidence of pain.  No palpable spasm was 
detected in the lumbar paravertebral muscles.  The veteran 
achieved forward flexion to 45 degrees at which point pain 
limited further bending.  No evidence of lack of endurance, 
lack of coordination, or weakness of the lumbar paravertebral 
muscles was found.  The examiner's final diagnoses included a 
history of a herniated lumbar disc, with no current findings 
of nerve involvement and degenerative disc disease of L5-S1 
due to military service.

In an addendum to the report, the VA examiner stated that the 
veteran did not describe any episodes of back flare-ups on 
repeated use.  The examination was said to reveal no 
objective findings with respect to the back and no evidence 
of muscle spasms.  The limitation of lumbar spine motion was 
reported to be totally subjective, based on patient 
complaints of pain and voluntary muscle tightness.  The 
examiner stated that there was no evidence that the veteran 
manifested weakened movement, excess fatigability, or 
incoordination with respect to his low back.  

Also in July 1998, the veteran underwent VA examination of 
the peripheral nerves.  Neurological examination revealed 
right and left knee jerks of 1+.  The ankle jerk was absent 
for both legs.  No sensory loss was appreciated; straight leg 
raising was achieved to 30 degrees, eliciting back pain for 
both legs.  No back muscle spasms were found.  Some low back 
pain was claimed upon forward bending.  The examiner's 
assessment was residual low back pain due to a service-
connected L5-S1 disc.  The examiner commented that the 
veteran demonstrated subjective and very elusive symptoms of 
pain, and that the correlation between and physical findings 
was poor. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1998).

The veteran is currently evaluated as 40 percent disabled for 
his service-connected degenerative disc disease of the lumbar 
spine, under the diagnostic code for intervertebral disc 
syndrome.  According to the provisions of the Rating Schedule 
for intervertebral disc syndrome, diagnostic code 5293, a 60 
percent rating is granted for pronounced forms of the 
disability.  A low back disability warranting a 60 percent 
rating under this code is manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief from his symptoms.  
With regard to ratings based upon limitation of lumbar spinal 
motion, the veteran is currently rated at the maximum 
schedular rating for that aspect of his disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (1998).

Based on the clinical picture presented by the evidence of 
record, the Board is of the opinion that the veteran's back 
disability has not been shown to be more severe than 
contemplated in his assigned 40 percent disability rating at 
any time during the appeal period.  While the VA neurological 
examination performed in July 1998 did reveal absent ankle 
jerks, no other neurological impairment has been identified, 
except for subjective complaints of radiating pain.  The 
veteran has not required use of medication for his service-
connected low back disability, and was shown to have been 
helped by physical therapy.  Indeed, on most recent VA 
examination in July 1998, he could not recall the dates of 
his last treatments, although he thought that it might have 
been over 9 months previously at a VA facility.  Further, the 
Board notes that the veteran was able to successfully 
accomplish heel-toe walking, and has not demonstrated muscle 
atrophy or muscle spasms.

The Board must next give consideration to whether any 
increased schedular disability compensation due to functional 
loss per DeLuca under 38 C.F.R. §§ 4.40, 4.45, per diagnostic 
code 5293 is warranted.  VAOPGCPREC 36-97.  The VA examiners 
recently assessing the veteran's intervertebral disc syndrome 
thoroughly addressed the functional loss criteria spelled out 
in DeLuca.  Their reports show that the main functional 
impairment reported by the veteran is his inability to sit 
for prolonged periods without having to arise and walk 
around, as well as limitation of motion due to complaints of 
pain.  In the July 1998 addendum, the VA spinal examiner 
specifically stated that there was no evidence of weakened 
movement, excessive fatigability, or incoordination with 
regard to the veteran's low back.  On VA examination in April 
1998, the examiner stated the veteran did not describe any 
episodes of back flare-ups on repeated use.

Under these circumstances, the Board finds that the current 
40 percent evaluation under diagnostic code 5293 is 
appropriate for the veteran's injury residuals given current 
manifestations.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In particular, the Board notes that the disability in 
question are not shown to more nearly approximate the 
criteria for a higher evaluation.  38 C.F.R. § 4.7 (1998).

Additionally, in the October 1998 supplemental statement of 
the case, the RO has considered the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied. 




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

